Citation Nr: 1243583	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Educational Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement pursuant to the Licensing and Certification program for the PW0-104 Certified Wireless Network Administrator test.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Muskogee, Oklahoma.

In June 2011, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The Veteran paid for and completed the PW0-104 Certified Wireless Network Administrator test in October 2009.  


CONCLUSION OF LAW

The criteria for reimbursement pursuant to the Licensing and Certification program for the PW0-104 Certified Wireless Network Administrator test have been met.  38 U.S.C.A. §§ 3002 (3), 3452(b) (West 2002); 38 C.F.R. §§ 21.4268, 21.7142 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant in full the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran is seeking Chapter 30 educational assistance pursuant to the Licensing and Certification program for the cost of taking the PW0-104 Certified Wireless Network Administrator test in October 2009.  

A "program of education" under Chapter 30, United States Code, includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with section 3689 of this title.  38 U.S.C.A. § 3452(b).

A February 2010 decision by the RO Educational Center denied the Veteran's claim for reimbursement indicating that the PW0-104 Certified Wireless Network Administrator test had not been approved by the SAA in Georgia.  In the section marked, "What You Can Do," the Veteran was informed of the process required to have the test approved.

A review of Veteran's claims file revealed that he had previously taken and received reimbursement from VA for the cost of taking the Certified Wireless Network Administrator test in March 2007.  His present appeal concerns his efforts to maintain a current certification in this field.

In February 2010, the Veteran submitted a statement indicating that the PW0-104 Certified Wireless Network Administrator test had replaced the prior version of the test (PW0-100), which had previously been certified by SAA.  He further noted that it was the only test currently available to be initially certified or re-certified as a Certified Wireless Network Administrator.  

On his substantive appeal form, filed in August 2010, the Veteran indicated that he had personally prompted SAA to approve the updated version of the test, and that VA approval was pending.

VA licensing and certification test information, dated in June 2011, noted that the PW0-104 Certified Wireless Network Administrator test underwent a revision on January 1, 2009, and that it was approved in February 2010.

As the Veteran completed the only version of the test available at that time; as the test taken was an updated version of a previously approved test; and as the revised test was itself was eventually approved, the Veteran is entitlement to reimbursement pursuant to the Licensing and Certification program for the PW0-104 Certified Wireless Network Administrator test.


ORDER

Reimbursement pursuant to the Licensing and Certification program for the PW0-104 Certified Wireless Network Administrator test is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


